Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kent A. Lembke on 06/16/2022.
Claims 11, 24, 27, 39 and 46 of the claims filed on 05/25/2022 has been amended as follows:

11.	The robot of claim 9, wherein the two or more ducted fans providing the motion control forces are each of lower capacity than the one or more fans providing the thrust and wherein the offset distance is chosen to provide each of the two or more ducted fans with a greater lever arm relative to center of mass (COM) of the robot than for the one or more fans providing the lift forces.

24.	A robot using hybrid fan-based and fluid-based propulsion during flight and landing, comprising: a body; 
a controller; 
a fluid-based propulsion assembly with a tank, mounted on the body, for storing a volume of 
pressurized fluid; 
a fan-based propulsion assembly mounted on the body with one or more fans arranged to apply 
thrust on the body, wherein the controller generates a first control signal to cause the fluid- based propulsion assembly to discharge at least a portion of the volume of the pressurized fluid and generates a second control signal to operate at least one of the one or more fans of the fan-based propulsion assembly to apply the thrust on the body; and 
a distance sensor, wherein the controller processes data collected by the distance sensor to determine a height of the body above a landing surface and, in response, to generate the first and second control signals,
wherein the fan-based propulsion assembly further comprises two or more ducted fans spaced apart on the body an offset distance apart from the one or more fans providing the thrust independently operable by the controller to apply motion control forces on the body, and 
wherein the two or more ducted fans providing the motion control forces are each arranged on the body with a central axis transverse to the central vertical axis of the body of the robot.

27.	The robot of claim 24, wherein the one or more fans of the fan-based propulsion assembly each comprise a ducted fan supported on the body and arranged with an inlet facing in a direction opposite an outlet orifice of the tank and with a central axis parallel to a vertical axis of the body of the robot.

39.	The robot of claim 37, wherein the two or more ducted fans providing the motion control forces are each of lower capacity than the one or more fans providing the thrust and wherein the offset distance is chosen to provide each of the two or more ducted fans with a greater lever arm relative to center of mass (COM) of the robot than for the one or more fans providing the lift forces.

46.	The robot of claim 44, wherein the two or more ducted fans providing the motion control forces are each of lower capacity than the one or more fans providing the thrust and wherein the offset distance is chosen to provide each of the two or more ducted fans with a greater lever arm relative to center of mass (COM) of the robot than for the one or more fans providing the lift forces.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the invention as claimed, including wherein the fluid-based propulsion assembly further comprises a fluid discharge system comprising a burst disc sealing an outlet aperture of the tank and a spring-loaded puncher released in response to the first control signal to cut or puncture the burst disc to allow the discharge of the volume of the pressurized liquid from the tank or comprising a hinged cap that is released by a mechanical or magnetic latch; wherein the fan-based propulsion assembly further comprises two or more ducted fans spaced apart on the body an offset distance apart from the one or more fans providing the thrust independently operable by the controller to apply motion control forces on the body, and wherein the two or more ducted fans providing the motion control forces are each arranged on the body with a central axis transverse to the central vertical axis of the body of the robot; wherein the tank includes an outlet orifice at an end of the tank that is aligned with a central vertical axis of the body of the robot and wherein the pressurized fluid comprises water pressurized by air; wherein the one or more fans of the fan-based propulsion assembly each comprises a ducted fan supported on the body and arranged with an inlet facing in a direction opposite an outlet orifice of the tank and with a central axis parallel to a vertical axis of the body of the robot; and wherein the fluid-based propulsion assembly includes a fluid release system to trigger release of at least a portion the volume of fluid pressurized by the gas from the tank via an outlet orifice, whereby a vertical thrust is applied to the body; and a fan-based propulsion assembly mounted on the body with a first set of ducted fans arranged to provide thrust directed along a vertical axis of the body and a second set of ducted fans arranged to provide thrust in two or more directions transverse to the vertical axis of the body.
By contrast, Kirk et al. (US 7032860 B1) discloses a robot using hybrid fan-based and fluid-based propulsion during flight and landing, comprising: a body; a controller supported on the body; a fluid-based propulsion assembly with a tank, mounted on the body and coupled to the controller, for storing a volume of pressurized fluid; and a fan-based propulsion assembly mounted on the body with one or more fans arranged to apply thrust on the body, wherein the controller, generates a first control signal to cause the fluid-based propulsion assembly to discharge at least a portion of the volume of the pressurized fluid and generates a second control signal to operate at least one of the one or more fans of the air-based propulsion assembly to apply the thrust on the body. However, Kirk et al. fails to mention wherein the fluid-based propulsion assembly further comprises a fluid discharge system comprising a burst disc sealing an outlet aperture of the tank and a spring-loaded puncher released in response to the first control signal to cut or puncture the burst disc to allow the discharge of the volume of the pressurized liquid from the tank or comprising a hinged cap that is released by a mechanical or magnetic latch; wherein the fan-based propulsion assembly further comprises two or more ducted fans spaced apart on the body an offset distance apart from the one or more fans providing the thrust independently operable by the controller to apply motion control forces on the body, and wherein the two or more ducted fans providing the motion control forces are each arranged on the body with a central axis transverse to the central vertical axis of the body of the robot; wherein the tank includes an outlet orifice at an end of the tank that is aligned with a central vertical axis of the body of the robot and wherein the pressurized fluid comprises water pressurized by air; wherein the one or more fans of the fan-based propulsion assembly each comprises a ducted fan supported on the body and arranged with an inlet facing in a direction opposite an outlet orifice of the tank and with a central axis parallel to a vertical axis of the body of the robot; and wherein the fluid-based propulsion assembly includes a fluid release system to trigger release of at least a portion the volume of fluid pressurized by the gas from the tank via an outlet orifice, whereby a vertical thrust is applied to the body; and a fan-based propulsion assembly mounted on the body with a first set of ducted fans arranged to provide thrust directed along a vertical axis of the body and a second set of ducted fans arranged to provide thrust in two or more directions transverse to the vertical axis of the body. Therefore, it would have not been obvious to incorporate prior art which disclose flying robots, in particular autonomous systems with hybrid propulsion systems including fluid-based propulsion and fan-based propulsion in the manner as described above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
	
	
	

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642